Order filed, January 10, 2018.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-17-00979-CV

                         THE CITY OF HOUSTON, Appellant

                                             V.

 ECOHUB, LLC (FOR ITSELF AND AS ASSIGNEE OF ECOHUB-HOUSTON,
    LLC): DOLCEFINO COMMUNICATIONS, LLC D/B/A DOLCEFINO
CONSULTING; AND WAYNE DOLCEFINO, IN HIS INDIVIDUAL CAPACITY,
                           Appellee


                        On Appeal from the 11th District Court
                                Harris County, Texas
                            Trial Court Case 2017-50825


                                          ORDER
       The reporter’s record in this case was due 01/02/2018. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Terri Anderson, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 10 days of the date of this order.


                                       PER CURIAM